Citation Nr: 1301420	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-39 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and witness



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned an initial rating of 30 percent, effective April 27, 2007.  During the pendency of the appeal, the RO issued a rating decision increasing the Veteran's initial disability rating for PTSD to 50 percent in August 2009.

In April 2010, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge, and, in February 2011, the Board remanded the Veteran's claim to the AMC for further evidentiary development.  

The claim has been recharacterized as reflected on the title page to include the Veteran's claim for entitlement to a TDIU, raised by the his assertion, in an April 2012 statement, that he has been unable to work because of his service-connected disabilities since July 2006.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As discussed above, the Board received a statement from the Veteran in support of his claim in April 2012.  In this statement, the Veteran informed the Board that he had been awarded disability benefits from the Social Security Administration (SSA) and asked that these records be obtained and considered in the adjudication of his claim for a higher initial rating for PTSD.  He also asked the Board to ensure that all VA treatment records, including the records from his mental health treatment at the Community Based Outpatient Clinic (CBOC) in Akron, Ohio, were of record.  Lastly, he asserted that he should be granted a total disability rating because he has been unemployed since July 2006.

Accordingly, the Veteran's SSA records, to include a copy of the SSA decision and the medical records relied upon in that decision, should be obtained on remand.  
38 U.S.C.A. § 5103A(b)(3), (c)(3); 38 C.F.R. § 3.159(c)(2), (3) (2012); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (holding that the duty to assist applies to relevant records that the claimant has adequately identified).

Additionally, while mental health treatment records from the Akron CBOC dated from February 2007 to February 2012 are already of record, any additional records of VA mental health treatment created after February 2012 should be obtained and associated with the Veteran's file on remand.  See 38 U.S.C.A. § 5103A(b)(3), (c)(2); 38 C.F.R. § 3.159(c)(2), (3).  

The Veteran's April 2012 statement constitutes evidence of unemployability and thereby raises the issue of entitlement to a TDIU.  See generally 38 C.F.R. § 4.16.  Consequently, this issue is properly on appeal before the Board as a component of the increased rating claim, and the proper remedy is to remand, rather than refer, the TDIU claim to the agency of original jurisdiction (AOJ) for proper development and adjudication.  See Rice, 22 Vet. App. at 453-54.

Therefore, on remand, the AOJ should send the Veteran a notice letter for his TDIU claim that meets the requirements of the Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b).  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim and indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on his behalf.  Id.; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Then, after proper notice has been provided and all available records have been obtained, the Veteran should be scheduled for an additional VA psychiatric examination to ensure that a VA examination report that reflects all due consideration of the Veteran's full medical history is obtained and to assess the current severity of the Veteran's PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (explaining that a VA examination nearly two years old may be too remote to be contemporaneous where evidence indicates that the symptoms of the disability may have worsened since that time).  The VA examiner should also be asked to determine whether the Veteran is unemployable as a result of his service-connected disabilities.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (citing Friscia v. Brown, 7 Vet. App. 294, 297 (1994)), rev'd on other grounds by Moore v. Shinseki, 555 F.3d 1369 (2009).

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for any further development necessary to adjudicate the matter of the Veteran's entitlement to a TDIU rating. The Veteran must assist in the matter by responding to the RO's requests for information. If it is denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review

2. Make arrangements to obtain a complete copy of the Veteran's mental health treatment records from the VA Medical Center in Cleveland, Ohio, to include all records from the Community Outpatient Clinic in Akron, Ohio, dated since February 2012.

3.  Make arrangements to obtain the Veteran's complete SSA records, to include a copy of the decision on the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision. Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

4. Then, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.  

Following a detailed mental status examination, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected PTSD.  

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner should opine as to whether it is at least as likely as not that his service-connected disabilities (PTSD, tinnitus, bilateral hearing loss, and otitis media), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  If determined to be necessary upon review of the VA psychiatric examination report, obtain an additional opinion on the Veteran's unemployability from a VA audiologist .

6.  Finally, readjudicate the claims on appeal.  If any component of the claim is denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


